Name: Council Directive 78/320/EEC of 20 March 1978 supplementing Directive 72/280/EEC on the statistical surveys to be made by Member States on milk and milk products
 Type: Directive
 Subject Matter: processed agricultural produce;  economic geography;  economic analysis
 Date Published: 1978-03-31

 Avis juridique important|31978L0320Council Directive 78/320/EEC of 20 March 1978 supplementing Directive 72/280/EEC on the statistical surveys to be made by Member States on milk and milk products Official Journal L 084 , 31/03/1978 P. 0049 - 0049 Finnish special edition: Chapter 3 Volume 9 P. 0185 Greek special edition: Chapter 03 Volume 20 P. 0176 Swedish special edition: Chapter 3 Volume 9 P. 0185 Spanish special edition: Chapter 03 Volume 13 P. 0265 Portuguese special edition Chapter 03 Volume 13 P. 0265 COUNCIL DIRECTIVE of 20 March 1978 supplementing Directive 72/280/EEC on the statistical surveys to be made by Member States on milk and milk products (78/320/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 209 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the protein content is becoming a determining factor in the price of milk ; whereas the permanent surpluses of milk proteins entail considerable difficulties in the management by the Commission of the market in milk and milk products ; whereas the information provided in Article 4 (2) (a) of Council Directive 72/280/EEC of 31 July 1972 on the statistical surveys to be made by Member States on milk and milk products (2), as amended by Directive 73/358/EEC (3), should be supplemented by an estimate of the protein content of the cows' milk collected; Whereas Community measures concern whey and derived products and therefore these products should be added to the estimate of the use of raw materials; Whereas, for the better harmonization of regional data, it is necessary to revise the provisions concerning the territorial divisions referred to in Article 4 (3) (a) of Directive 72/280/EEC; Whereas the procedure involving the Standing Committee for Agricultural Statistics should be maintained in order to specify any transitional measures to deal with the difficulties which the Member States might meet in implementing the supplementary provisions adopted by the Council, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 72/280/EEC shall be amended as follows: 1. the following shall be added to Article 4 (2) (a) : "and an estimate of the protein content of the cows' milk collected"; 2. in Article 4 (3) (a) the territorial divisions therein referred to shall be replaced by the following terms: >PIC FILE= "T0013060"> 3. in Article 4 (3) (c) "fats" shall be replaced by "whey". Article 2 In cases where serious difficulties would arise in implementing this Directive by the date laid down, transitional measures will be adopted in accordance with the procedure laid down in Article 7 of Directive 72/280/EEC. Article 3 This Directive is addressed to the Member States. Done at Brussels, 20 March 1978. For the Council The President K. HEINESEN (1)Opinion delivered on 17 March 1978 (not yet published in the Official Journal). (2)OJ No L 179, 7.8.1972, p. 2. (3)OJ No L 326, 27.11.1973, p. 17.